NOS. 12-21-00199-CR
                                         12-21-00200-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

BRYCE DOUGLAS RANSONE,                               §      APPEALS FROM THE 7TH
APPELLANT

V.                                                   §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Bryce Douglas Ransone appeals the trial court’s orders revoking his community
supervision for aggravated assault with a deadly weapon and credit/debit card abuse.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                             BACKGROUND
        Appellant was charged by indictment with aggravated robbery with a deadly weapon,
alleged to have been committed on May 23, 2017, in Smith County, Texas. 1 Appellant reached a
plea agreement with the State for two years deferred adjudication community supervision, but
the trial court rejected the plea offer.        While awaiting trial, Appellant was indicted for




        1
          Aggravated robbery with a deadly weapon, as charged in the indictment, is a second-degree felony
punishable by two to twenty years of imprisonment. See TEX. PENAL CODE ANN. § 12.33(a) (West 2019), § 22.02
(West Supp. 2021).
credit/debit card abuse, a state jail felony, alleged to have been committed on October 30, 2017
in Smith County, Texas. 2
        Appellant elected to waive a jury trial and enter pleas of “guilty” to both indictments
without a plea bargain and have the trial court assess his punishment.                       After a hearing on
punishment, the trial court deferred a finding of “guilt” in each case, and placed Appellant on
community supervision for a period of ten years in the aggravated robbery case and five years in
the credit/debit card abuse case.
        Subsequently, the State filed a motion to revoke Appellant’s community supervision in
each case alleging that Appellant submitted a diluted urine sample for drug testing, failed to
complete anger management, and failed to satisfy his financial obligations. The court held a
hearing on the State’s motion, and Appellant entered pleas of “true” to the State’s allegations.
The trial court found the allegations to be “true,” proceeded to find Appellant “guilty” in each
case, and assessed a ten year prison sentence in the aggravated robbery case and a nine month
jail sentence in the credit/debit card case. This appeal followed.


                                ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that she has diligently reviewed and evaluated the appellate
record and found no error for our review. In compliance with High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional
evaluation of the record demonstrating why there are no arguable grounds to be advanced. 3
        We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.




        2
          Credit/debit card abuse, as alleged in the indictment, is a state jail felony punishable by one hundred and
eighty days to two years of imprisonment. See id. § 12.35(a) (West 2019), § 32.31(d) (West 2016).
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of her motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and
no pro se brief has been filed.




                                                         2
                                                  CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d
403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration
with the merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and affirm the trial
court’s judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the date that the last timely motion for
rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary
review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 17, 2022


                                         NO. 12-21-00199-CR


                                 BRYCE DOUGLAS RANSONE,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1376-17)

       THIS CAUSE came to be heard on the appellate record and brief filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.
       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 17, 2022


                                         NO. 12-21-00200-CR


                                 BRYCE DOUGLAS RANSONE,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1377-18)

       THIS CAUSE came to be heard on the appellate record and brief filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.
       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.